internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si plr-118934-98 date december legend d i d e date dear h u this letter responds to a letter dated date written on behalf of x requesting a ruling under sec_1362 the internal_revenue_code that x's s_corporation status will be effective as of the taxable_year beginning date of facts according to the information submitted x was incorporated and it was decided that x would be an s_corporation on date x's sole shareholder hired an accountant to file x's form_2553 election by a small_business_corporation however failed to timely file x's form_2553 the accountant a x requests a ruling that it will be recognized as an s_corporation effective for the taxable_year beginning date under sec_1362 b law_and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides when an s election will be if effective half months of corporation will be treated as an s election is made within the first two and one a corporation's taxable_year then that an s_corporation for the year in plr-118934-98 which the election is made first two and one half months of a corporation's taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made if an s election is made after the sec_1362 b provides that if an election under is made for any taxable_year after the date prescribed sec_1362 by sec_1362 for making the election or no made for any taxable_year and there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year the secretary determines that sec_1362 election is based solely on the facts and representations submitted we conclusions conclude that x has established reasonable_cause for not making a timely election and is eligible for relief under sec_1362 accordingly if x makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 containing an effective date of date for the election within days following the date of this letter then such election will be treated as timely made attached to the form_2553 filed with the service_center is enclosed for that purpose a copy of this letter should be a copy except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x s_corporation for federal tax purposes is an this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent ol oe plr-118934-98 pursuant to a power_of_attorney on file in this office we are sending the original ruling letter to you and a copy of this letter to x sincerely yours donna young donna m young senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
